Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
The compounds, compositions and method of uses according to claims 1-7,
9 and 11-13 of Formula I, wherein ring XYZ contains 2 nitrogens (N) and the nitrogens are in the 1,2 position.  These are classifiable in various classes
and subclasses.

The compounds, compositions and method of uses according to claims 1-7,
9 and 11-13 of Formula I, wherein ring XYZ contains 2 nitrogens (N) and the nitrogens are in the 1,3 position.  These are classifiable in various classes
and subclasses.

The compounds, compositions and method of uses according to claims 1-7,
9 and 11-13 of Formula I, wherein ring XYZ contains 2 nitrogens (N) and the nitrogens are in the 1,4 position.  These are classifiable in various classes
and subclasses.

The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features.  For example, Group I is drawn to a compounds and compositions.  Group II is a different compound and composition with respect to the compound of Group I. Therefore, there is no special technical feature for the compounds or different fields of application of the compounds.  Additionally, there is no unity of invention.  The special technical feature has been identified as the aromatic/heterocyclic ring structure of instant formula I.  The products claimed contain both a heterocyclic and aromatic rings, which does not define a contribution over the 
There is no special technical feature, which unites the groups. But even if there were a special technical feature there must be unity of invention also. Under 37 CFR 1.475: 
 (a) 	 An international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
 (b) 	 An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
 (1) 	 A product and a process specially adapted for the manufacture of said product; or

 (2) 	 A product and a process of use of said product; or

 (3) 	 A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or



 (5) 	 A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

The above Groups I-III together do not meet the requirement of unity of invention as given above in (1) -(5).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
ELECTION OF SPECIES
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).  Note that the election of the invention of the compound must fall within the elected group.
A telephone call was made to Applicant on August 3, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is requested to amend the claims in accordance to the restricted group.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL V WARD whose telephone number is (571)272-2909.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL V WARD/Primary Examiner, Art Unit 1624